Citation Nr: 1421848	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a heart condition, to include an ischemic heart condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 through October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen the Veteran's claims for service connection for PTSD and service connection for a heart disorder.  The Veteran perfected a timely appeal of that decision.

The Veteran asked for a Board hearing in his February 2009 substantive appeal.  Pursuant to this request, a Travel Board hearing was scheduled to take place in June 2012 at the Portland RO.  Notices to that effect were mailed to the Veteran in April and May of 2012.  The Veteran asked that the hearing be rescheduled, however, stating that he was out of the country and unable to attend the scheduled hearing.  In a July 2012 remand, the Board noted that the Veteran had not been afforded a rescheduled hearing in accordance with his wishes and directed that the Veteran be afforded a new hearing.

Contemporaneous with the Board's remand, VA received a statement from the Veteran in July 2012 expressing that he was working in Alaska, that he wished to waive his hearing request, and asking VA to accept an accompanying typewritten statement in lieu of his testimony.  Apparently, the Veteran's waiver of his hearing request was not associated with the claims file at the time of the Board's remand and a new hearing was still scheduled to take place in March 2013, also at the Portland RO.  Notices of the new hearing were mailed to the Veteran in January and March of 2013.  Consistent with his July 2012 hearing waiver and statement, the Veteran did not appear at the hearing and neither he nor his representative has asked for a new hearing.  His statement has been associated with the record.

In May 2013, the Board remanded this matter again for further claims development, to include:  efforts to corroborate the reported stressor event in which the Veteran was purportedly grazed by enemy fire while at sea; affording the Veteran a VA examination of his claimed heart condition; and obtaining any identified records for medical treatment of the Veteran's heart.  The directed development was performed by the Appeals Management Center (AMC) in Washington, D.C.  Nonetheless, for the reasons discussed below, the Board is of the opinion that still additional claims development is necessary.

The Board notes that additional evidence was received from the Veteran in April 2014, accompanied by a waiver of review by the agency of original jurisdiction (AOJ), executed validly pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's prior remand, the Veteran was afforded a VA examination in January 2014 to determine the nature and cause of his claimed acquired psychiatric disorder.  During the examination, the Veteran reported for the first time that he received private psychiatric counseling sometime in the late 1990's from an unnamed social worker.

Under 38 C.F.R. § 3.159(c)(1), VA is under an obligation  to make reasonable efforts to obtain relevant records, to include records from private medical care providers, that are not in the custody of the Federal government.  Here, the records from the Veteran's reported private psychiatric counseling may contain findings, diagnoses, and opinions that may assist the Veteran in his service connection claim.  Accordingly, VA should contact the Veteran to ascertain the name and address of the social worker who provided the reported private counseling in the late 1990's.  After this information has been obtained, VA must then make efforts to obtain the Veteran's counseling records.

Regarding the issue of the Veteran's entitlement to service connection for a heart condition, the Veteran's representative argued in a March 2013 statement that the Veteran's heart condition was related to stress induced by his acquired psychiatric disorder.  During the March 2014 VA examination of his heart, the VA examiner diagnosed atrial fibrillation.  The examiner opined that the atrial fibrillation was less likely than not incurred during or caused by an in-service injury, event, or illness.  No opinion was provided, however, as to whether there is an etiological relationship between the Veteran's atrial fibrillation and his acquired psychiatric disorder.  In view of the arguments raised by the Veteran and his representative, such an opinion is necessary in this case.  Accordingly, the same VA examiner who performed the March 2014 examination should be asked to provide an addendum opinion stating whether it is at least as likely as not that the Veteran's atrial fibrillation was caused or aggravated by his acquired psychiatric disorder.  If the same VA examiner who performed the March 2014 examination is unavailable, then the Veteran should be arranged to undergo a new VA examination of his heart to explore this medical question.  38 C.F.R. § 3.159(c)(4).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his acquired psychiatric disorder and/or heart condition.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for an acquired psychiatric disorder, to include PTSD and depression, and service connection for a heart condition, to include an ischemic heart condition.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain his private counseling records from the late 1990's and to obtain an addendum opinion as to whether his heart condition is related in any way to his acquired psychiatric disorder.  The Veteran should be advised that, should another VA examination be necessary, it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of the social worker who provided the psychiatric counseling he received during the late 1990's, and, any other private or VA medical providers who have provided treatment for his acquired psychiatric disorder and/or heart condition.

2.  Make efforts to obtain the records from the Veteran's psychiatric counseling in the late 1990's, and the records from any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The claims file should be forwarded to the same VA examiner who performed the March 2014 VA heart examination.  The examiner should review the entire claims file and provide an addendum opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's atrial fibrillation was caused or aggravated by stress resulting from his acquired psychiatric disorder.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum report.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If deemed necessary by the March 2014 VA examiner, the Veteran should be arranged to undergo a new VA examination for the opinion requested above.  If the same VA examiner who performed the October 2013 VA examination is unavailable, then the claims file should be provided to another appropriate examiner for review and a full heart examination.  The new examiner should provide a diagnosis pertinent to the Veteran's claimed heart condition and opinions as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's heart condition is related to his active duty service, or alternatively, whether it is at least as likely as not that the diagnosed heart condition was resulted from or was aggravated by stress resulting from his acquired psychiatric disorder.  All tests and studies deemed necessary by the examiner should be performed. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  The AOJ should also perform any other claims development it deems necessary in view of the evidence of record.

6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and service connection for a heart condition, to include an ischemic heart condition, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



